EXHIBIT 10.3
SUPERVALU INC.
2007 STOCK PLAN
RESTRICTED STOCK AWARD AGREEMENT
     This agreement is made and entered into as of the grant date indicated
below (the “Grant Date”), by and between SUPERVALU INC. (the “Company”), and the
individual whose name appears below (“Recipient”).
     The Company has established the 2007 Stock Plan (the “Plan”), under which
key employees of the Company may be granted Awards of Restricted Stock of the
Company. Recipient has been selected by the Company to receive an Award of
Restricted Stock subject to the provisions of this agreement. Capitalized terms
that are used in this agreement, that are not defined, shall have the meanings
ascribed to them in the Plan.
     In consideration of the foregoing, the Company and Recipient hereby agree
as follows:
     1. Grant. The Company hereby grants to Recipient, subject to Recipient’s
acceptance hereof, an Award of Restricted Stock for the number of Shares
indicated below, effective as of the Grant Date.
     2. Acceptance of Award of Restricted Stock and Restricted Stock Award Terms
and Conditions. The Award of Restricted Stock is subject to and governed by the
Restricted Stock Award Terms and Conditions (“Terms and Conditions”) attached
hereto, which is incorporated herein and made a part hereof, and the terms and
provisions of the Plan. To accept the Award of Restricted Stock, this agreement
must be delivered and accepted through an electronic medium in accordance with
procedures established by the Company or Recipient must sign and return a copy
of this agreement to the Company within sixty (60) days after the Grant Date. By
so doing, Recipient acknowledges receipt of the accompanying Terms and
Conditions and the Plan, and represents that Recipient has read and understands
the same and agrees to be bound by the accompanying Terms and Conditions and the
terms and provisions of the Plan. In the event that any provision of this
agreement or the accompanying Terms and Conditions is inconsistent with the
terms and provisions of the Plan, the terms and provisions of the Plan shall
govern. Any question of administration or interpretation arising under this
agreement or the accompanying Terms and Conditions shall be determined by the
Committee administering the Plan, and such determination shall be final,
conclusive and binding upon all parties in interest.
     3. Vesting. The Restricted Stock Award shall vest in four (4) equal annual
installments of twenty-five percent (25%) on each of the first four
anniversaries of the Grant Date.

       
Grant Date
  Number of Shares
[                    ]
  [                    ]

              SUPERVALU INC.       RECIPIENT:
 
           
By:
           
 
           
 
  [                    ]
[Title]       [Recipient]
[Address]

 



--------------------------------------------------------------------------------



 



SUPERVALU INC.
2007 STOCK PLAN
RESTRICTED STOCK AWARD TERMS AND CONDITIONS
These Restricted Stock Award Terms and Conditions (“Terms and Conditions”) apply
to the Award of Restricted Stock granted under the 2007 Stock Plan (the “Plan”),
pursuant to the Restricted Stock Award Agreement (the “Agreement”) to which this
document is attached. Capitalized terms that are used in this document, but are
not defined, shall have the meanings ascribed to them in the Plan or the
attached Agreement. See Section 21 for a list of defined terms.
1. Award of Restricted Stock. SUPERVALU INC. (the “Company”) hereby grants to
you an Award of Restricted Stock for the number of Shares set forth in the
attached Agreement. The Award is effective as of the Grant Date.
2. Rights with Respect to the Shares. With respect to the Shares, you shall be
entitled to exercise the rights of a stockholder of the Company’s Common Stock,
$1.00 par value (“the Common Stock”), including the right to vote the Shares and
the right to receive cash dividends thereon as provided in Section 9 hereof,
unless and until the Shares are forfeited pursuant to Section 5 hereof. Your
rights with respect to the Shares shall remain forfeitable at all times prior to
the date on which such rights vest, and the restrictions with respect to the
Shares lapse, in accordance with Section 3, Section 4 or Section 5 hereof.
3. Vesting. Subject to the Terms and Conditions, the Shares shall vest in full
and the restrictions on the Shares shall lapse on the date and in the amount set
forth in the attached Agreement if you remain continuously employed by the
Company or any of its Affiliates until the vesting date.
4. Change in Control.

  a)   If, within two years after a Change in Control you experience an
involuntary termination of employment initiated by the Company for reasons other
than Cause, or a termination of employment for Good Reason, then you shall
become immediately and unconditionally vested in all the Shares and the
restrictions with respect to all the Shares shall lapse. If this Award of
Restricted Stock is replaced pursuant to subsection (c) below, the protections
and rights granted under this subsection (a) shall transfer and apply to such
replacement grant.     b)   If, in the event of a Change in Control, and to the
extent this Award of Restricted Stock is not assumed by a successor corporation
(or affiliate thereto) or other successor entity or person, or replaced with an
award or grant that, solely in the discretionary judgment of the Committee
preserves the existing value of this Award of Restricted Stock at the time of
the Change in Control, then you shall become immediately and unconditionally
vested in all the Shares and the restrictions with respect to all the Shares
shall lapse upon the Change in Control.     c)   If in the event of a Change in
Control and to the extent that this Award of Restricted Stock is assumed by any
successor corporation, affiliate thereof, person or other entity, or are
replaced with awards that, solely in the discretionary judgment of the Committee
preserve the existing value of this Award of Restricted Stock at the time of the
Change in Control and provide for vesting and settlement terms that are at least
as favorable to you as the vesting and payout terms applicable to this Award of
Restricted Stock, then the assumed Award of Restricted Stock or such substitute
therefor shall remain outstanding and be governed by its respective terms.

5. Forfeiture; Early Vesting in Event of Death, Disability or Retirement. If you
cease to be an employee of the Company or any of its Affiliates prior to the
vesting of the Shares pursuant to Section 3 or Section 4 hereof for any reason
other than your death, your Disability (as defined below) or your Retirement (as
defined below), then your rights to all of the unvested Shares shall be
immediately and irrevocably forfeited, including the right to vote such Shares
and the right to receive cash dividends on such Shares, unless otherwise
determined by the Committee administering the Plan. On the date of your death,
the date on which your Disability commences or the date you terminate employment
by reason of

 



--------------------------------------------------------------------------------



 



Retirement, you or your estate shall become immediately and unconditionally
vested in all of the Shares for which vesting has not occurred and the
restrictions with respect to all such unvested Shares shall lapse; provided,
however, that the vesting upon Retirement of all unvested Shares shall require
the approval of the Committee administering the Plan. No transfer by will or the
applicable laws of descent and distribution of any Shares which vest by reason
of your death shall be effective to bind the Company unless the Committee
administering the Plan shall have been furnished with written notice of such
transfer and a copy of the will or such other evidence as the Committee may deem
necessary to establish the validity of the transfer.
For purposes of this Section 5, “Disability” is defined as eligibility for
long-term disability payments under the applicable Long-Term Disability Plan of
the Company and “Retirement” is defined as severance of employment after age 55,
with ten (10) or more years of service with the Company or an Affiliate thereof.
6. Restrictions on Transfer. Except as may otherwise be determined by the
Committee, until the Shares vest pursuant to Section 3, Section 4 or Section 5
hereof, none of the Shares may be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered by you, and no attempt to
transfer the Shares, whether voluntary or involuntary, by operation of law or
otherwise, shall vest the transferee with any interest or right in or with
respect to the Shares.
7. Issuance and Custody of Agreement.

  a)   The Company shall, at its option, cause the Shares to be issued in book
entry registration, in your name, or in the form of a certificate registered in
your name, which certificate shall be held by the Company. The Shares shall be
restricted from transfer and shall be subject to an appropriate stop-transfer
order. If any certificate is issued, the certificate shall bear an appropriate
legend referring to the restrictions applicable to the Shares.     b)   If any
certificate is issued, you shall be required to execute and deliver to the
Company a stock power relating to the Shares as a condition to the receipt of
this Award of Restricted Stock.     c)   After Shares vest pursuant to
Section 3, Section 4 or Section 5 hereof, and following payment of the
applicable withholding taxes pursuant to Section 8 hereof, the Company shall
promptly cause such vested Shares (less any Shares withheld to pay taxes), free
of the restrictions and/or legend described in Section 7(a) hereof, to be
delivered, either by book-entry registration or in the form of a certificate or
certificates, registered in your name or in the names of your legal
representatives, beneficiaries or heirs, as the case may be.

Only whole Shares shall be issued to you pursuant to a certificate. The value of
any fractional Share shall be paid in cash at the time a certificate evidencing
such fractional Share would otherwise have been delivered to you hereunder and
shall be based on the Fair Market Value of one Share of Common Stock on that
date.
8. Taxes.

  a)   You acknowledge that you will consult with your personal tax advisor
regarding the income tax consequences of the Award of Restricted Stock, the
receipt of any payment of cash dividends, the vesting of the Shares and any
other matters related to the Terms and Conditions and the attached Agreement. In
order to comply with all applicable federal or state income, social security,
payroll, withholding or other tax laws or regulations, the Company may take such
action, and may require you to take such action, as it deems appropriate to
ensure that all applicable federal or state income, social security, payroll,
withholding or other taxes, which are your sole and absolute responsibility, are
withheld or collected from you.     b)   In accordance with the terms of the
Plan, and such rules as may be adopted by the Committee administering the Plan,
you may elect to satisfy any applicable federal or state income tax withholding
obligations arising from the receipt of, or the lapse of restrictions relating
to, the Shares by (i) having the Company withhold a portion of the Shares
otherwise to be delivered by

 



--------------------------------------------------------------------------------



 



      you upon such vesting having a Fair Market Value equal to the amount of
federal and state income taxes required to be withheld on such vesting, or
(ii) delivering to the Company shares of Common Stock, other than the Shares
issuable upon such vesting, having a Fair Market Value equal to such taxes. You
may elect to satisfy any federal and state income tax withholding obligations
arising prior to the vesting of any Shares pursuant to Section 3, Section 4 or
Section 5 hereof by delivering to the Company shares of Common Stock other than
the Shares issuable upon such vesting having a Fair Market Value equal to such
taxes.

9. Distributions and Adjustments.

  a)   If any Shares vest subsequent to any change in the number or character of
the Common Stock through any recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event that affects the Shares covered
by this Award of Restricted Stock, you shall then receive upon such vesting the
number and type of securities or other consideration which you would have
received if such Shares had vested prior to the event changing the number or
character of the outstanding Common Stock.     b)   Any additional shares of
Common Stock, any other securities of the Company and any other property (except
for cash dividends or other cash distributions) distributed with respect to the
Shares prior to the date the Shares vest shall be subject to the same
restrictions, terms and conditions as the Shares and shall be promptly deposited
with the Secretary or the custodian designated by the Secretary to be held in
custody in accordance with Section 7(a) hereof. Any cash dividends or other cash
distributions payable with respect to the Shares shall be distributed to you at
the same time cash dividends or other cash distributions are distributed to
stockholders of the Company generally.

10. Covenants. In consideration of benefits described elsewhere in these Terms
and Conditions and the attached Agreement, and in recognition of the fact that,
as a result of your employment with the Company or any of its Affiliates, you
have had or will have access to and gain knowledge of highly confidential or
proprietary information or trade secrets pertaining to the Company or its
Affiliates, as well as the customers, suppliers, joint ventures, licensors,
licensees, distributors or other persons and entities with whom the Company or
any of its Affiliates does business (“Confidential Information”), which the
Company or its Affiliates have expended time, resources and money to obtain or
develop and which have significant value to the Company and its Affiliates, you
agree for the benefit of the Company and its Affiliates, and as a material
condition to your receipt of benefits described elsewhere in these Terms and
Conditions and the attached Agreement, as follows:

  a)   Non-Disclosure of Confidential Information. You acknowledge that you will
receive access or have received access to Confidential Information about the
Company or its Affiliates, that this information was obtained or developed by
the Company or its Affiliates at great expense and is zealously guarded by the
Company and its Affiliates from unauthorized disclosure, and that your
possession of this special knowledge is due solely to your employment with the
Company or one or more of its Affiliates. In recognition of the foregoing, you
will not at any time during employment or following termination of employment
for any reason, disclose, use or otherwise make available to any third party,
any Confidential Information relating to the Company’s or any Affiliate’s
business, products, services, customers, vendors or suppliers; trade secrets,
data, specifications, developments, inventions and research activity; marketing
and sales strategies, information and techniques; long and short term plans;
existing and prospective client, vendor, supplier and employee lists, contacts
and information; financial, personnel and information system information and
applications; and any other information concerning the business of the Company
or its Affiliates which is not disclosed to the general public or known in the
industry, except for disclosure necessary in the course of your duties or with
the express written consent of the Company. All Confidential Information,
including all copies, notes regarding and replications of such Confidential
Information will remain the sole property of the Company or its Affiliates, as

 



--------------------------------------------------------------------------------



 



      applicable, and must be returned to the Company or such Affiliates
immediately upon termination of your employment.

  b)   Return of Property. Upon termination of employment with the Company or
any of its Affiliates, or at any other time at the request of the Company, you
shall deliver to a designated Company representative all records, documents,
hardware, software and all other property of the Company or its Affiliates and
all copies of such property in your possession. You acknowledge and agree that
all such materials are the sole property of the Company or its Affiliates and
that you will certify in writing to the Company at the time of delivery, whether
upon termination or otherwise, that you have complied with this obligation.    
c)   Non-Solicitation of Existing or Prospective Customers, Vendors, and
Suppliers. You specifically acknowledge that the Confidential Information
described in Section 10(a) includes confidential data pertaining to existing and
prospective customers, vendors and suppliers of the Company or its Affiliates;
that such data is a valuable and unique asset of the business of the Company or
its Affiliates; and that the success or failure of the their businesses depends
upon their ability to establish and maintain close and continuing personal
contacts and working relationships with such existing and prospective customers,
vendors and suppliers and to develop proposals which are specific to such
existing and prospective customers, vendors and suppliers. Therefore, during
your employment with the Company or any of its Affiliates and for the twelve
(12) months following termination of employment for any reason, you agree that
you will not, except on behalf of the Company or its Affiliates, or with the
Company’s express written consent, solicit, approach, contact or attempt to
solicit, approach or contact, either directly or indirectly, on your own behalf
or on behalf of any other person or entity, any existing or prospective
customers, vendors or suppliers of the Company or its Affiliates with whom you
had contact or about whom you gained Confidential Information during your
employment with the Company or its Affiliates for the purpose of obtaining
business or engaging in any commercial relationship that would be competitive
with the “Business of the Company” (as defined below in Section 10(e)(i)) or
cause such customer, supplier or vendor to materially change or terminate its
business or commercial relationship with the Company or its Affiliates.     d)  
Non-Solicitation of Employees. You specifically acknowledge that the
Confidential Information described in Section 10(a) also includes confidential
data pertaining to employees and agents of the Company or its Affiliates, and
you further agree that during your employment with the Company or its Affiliates
and for the twelve (12) months following termination of employment for any
reason, you will not, directly or indirectly, on your own behalf or on behalf of
any other person or entity, solicit, contact, approach, encourage, induce or
attempt to solicit, contact, approach, encourage or induce any of the employees
or agents of the Company or its Affiliates to terminate their employment or
agency with the Company or any of its Affiliates.     e)   Non-Competition. You
covenant and agree that during your employment with the Company or any of its
Affiliates and for the twelve (12) months following termination of employment
for any reason, you will not, in any geographic market in which you worked on
behalf of the Company or any of its Affiliates, or for which you had any sales,
marketing, operational, logistical or other management or oversight
responsibility, engage in or carry on, directly or indirectly, as an owner,
employee, agent, associate, consultant, partner or in any other capacity, a
business competitive with the Business of the Company. This Section 10(e) shall
not apply in the event of a Change in Control as described in Section 4 above.

  i)   The “Business of the Company” shall mean any business or activity
involved in grocery or general merchandise retailing and supply chain logistics,
including but not limited to grocery distribution, business-to-business portal,
retail support services and third-party logistics, of the type provided by the
Company or its Affiliates, or presented in concept to you by the Company or its
Affiliates at any time during your employment with the Company or any of its
Affiliates.

 



--------------------------------------------------------------------------------



 



  ii)   To “engage in or carry on” shall mean to have ownership in such business
(excluding ownership of up to one percent (1%) of the outstanding shares of a
publicly-traded company) or to consult, work in, direct or have responsibility
for any area of such business, including but not limited to operations,
logistics, sales, marketing, finance, recruiting, sourcing, purchasing,
information technology or customer service.

  f)   No Disparaging Statements. You agree that you will not make any
disparaging statements about the Company, its Affiliates, directors, officers,
agents, employees, products, pricing policies or services.     g)   Remedies for
Breach of These Covenants. Any breach of the covenants in this Section 10 likely
will cause irreparable harm to the Company or its Affiliates for which money
damages could not reasonably or adequately compensate the Company or its
Affiliates. Accordingly, the Company or any of its Affiliates shall be entitled
to all forms of injunctive relief (whether temporary, emergency, preliminary,
prospective or permanent) to enforce such covenants, in addition to damages and
other available remedies, and you consent to the issuance of such an injunction
without the necessity of the Company or any such Affiliate posting a bond or, if
a court requires a bond to be posted, with a bond of no greater than $500 in
principal amount. In the event that injunctive relief or damages are awarded to
Company or any of its Affiliates for any breach by you of this Section 10, you
further agree that the Company or such Affiliate shall be entitled to recover
its costs and attorneys’ fees necessary to obtain such recovery. In addition,
you agree that upon your breach of any covenant in this Section 10, this Award
of Restricted Stock shall be immediately and irrevocably forfeited.     h)  
Enforceability of These Covenants. It is further agreed and understood by you
and the Company that if any part, term or provision of these Terms and
Conditions and the attached Agreement should be held to be unenforceable,
invalid or illegal under any applicable law or rule, the offending term or
provision shall be applied to the fullest extent enforceable, valid or lawful
under such law or rule, or, if that is not possible, the offending term or
provision shall be struck and the remaining provisions of these Terms and
Conditions and the attached Agreement shall not be affected or impaired in any
way.

11. Arbitration. You and the Company agree that any controversy, claim or
dispute arising out of or relating to the attached Agreement or the breach of
any of these Terms and Conditions, or arising out of or relating to your
employment relationship with the Company or any of its Affiliates, or the
termination of such relationship, shall be resolved by final and binding
arbitration under the Employment Arbitration Rules and Mediation Procedures of
the American Arbitration Association, or other neutral arbitrator and rules as
mutually agreed to you and the Company, except for claims by the Company
relating to your alleged breach of any of the employee covenants set forth in
Section 10 above. This agreement to arbitrate specifically includes, but is not
limited to, discrimination claims under Title VII of the Civil Rights Act of
1964 and under state and local laws prohibiting employment discrimination.
Nothing in this Section 11 shall preclude the Company from pursuing a court
action to obtain a temporary restraining order or a preliminary injunction
relating to the alleged breach of any of the covenants set forth in Section 10.
The agreement to arbitrate shall continue in full force and effect despite the
forfeiture of this Award of Restricted Stock or the termination of your
employment relationship with the Company or any of its Affiliates. You and the
Company agree that any award rendered by the arbitrator must be in writing and
include the findings of fact and conclusions of law upon which it is based,
shall be final and binding, and that judgment upon the final award may be
entered in any court having jurisdiction thereof. The arbitrator may grant any
remedy or relief that the arbitrator deems just and equitable, including any
remedy or relief that would have been available to you or the Company or any of
its Affiliates had the matter been heard in court. All expenses of arbitration,
including the required travel and other expenses of the arbitrator and any
witnesses, and the costs relating to any proof produced at the direction of the
arbitrator, shall be borne equally by you and the Company unless otherwise
mutually agreed or unless the arbitrator directs otherwise in the award. The
arbitrator’s compensation shall be borne equally by you and the Company unless
otherwise mutually agreed or the law provides otherwise.

 



--------------------------------------------------------------------------------



 



12. Severability. In the event that any portion of these Terms and Conditions
and the attached Agreement shall be held to be invalid, the same shall not
affect in any respect whatsoever the validity and enforceability of the
remainder of these Terms and Conditions and the attached Agreement.
13. Interpretations. These Terms and Conditions and the attached Agreement are
subject in all respects to the Plan. A copy of the Plan is available upon your
request. In the event that any provision of these Terms and Conditions or the
attached Agreement is inconsistent with the terms of the Plan, the terms and
provisions of the Plan shall govern. Any question of administration or
interpretation arising under these Terms and Conditions or the attached
Agreement shall be determined by the Committee administering the Plan, and such
determination shall be final, conclusive and binding upon all parties in
interest.
14. No Right to Employment. Nothing in these Terms and Conditions, the attached
Agreement or the Plan shall be construed as giving you the right to be retained
as an employee of the Company. In addition, the Company may at any time dismiss
you from employment, free from any liability or any claim under these Terms and
Conditions and the attached Agreement, unless otherwise expressly provided in
these Terms and Conditions and the attached Agreement.
15. No Rights of Stockholders. You shall have none of the rights and privileges
of a stockholder of the Company with respect to the Shares until such Shares
have vested pursuant to Section 3, Section 4 or Section 5 hereof, except the
right to receive all cash dividends and the right to vote.
16. Compensation. Any compensation realized from the receipt or payment of (or
the lapse of restrictions relating to) this Award of Restricted Stock shall
constitute a special long-term incentive payment to you and whether or not it is
taken into account as compensation in determining the amount of any benefit
under any retirement or other employee benefit plan of the Company or any of its
Affiliates will be determined solely under the terms of those benefit plans.
17. Securities Matters. The Company shall not be required to deliver any Shares
until the requirements of any federal or state securities or other laws, rules
or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.
18. Headings. Headings are given to the sections and subsections of these Terms
and Conditions and the attached Agreement solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of these Terms and Conditions and the
attached Agreement or any provision hereof.
19. Governing Law. The internal law, and not the law of conflicts, of the State
of Delaware will govern all questions concerning the validity, construction and
effect of these Terms and Conditions and the attached Agreement.
20. Notice. For purpose of these Terms and Conditions and the attached
Agreement, notices and all other communications provided for in the Agreement,
these Terms and Conditions or contemplated by either shall be in writing and
shall be deemed to have been duly given when personally delivered or when mailed
United States certified or registered mail, return receipt requested, postage
prepaid, and addressed, in the case of the Company, to the Company at:
P.O. Box 990
Minneapolis, MN 55440
Attention: Corporate Secretary
and in the case of you, to you at the most current address shown on your
employment records. Either party may designate a different address by giving
notice of change of address in the manner provided above, except that notices of
change of address shall be effective only upon receipt.

  a)   Notice of Termination by Company. Any purported termination of employment
of you by the Company (whether for Cause or without Cause) shall be communicated
by a Notice of

 



--------------------------------------------------------------------------------



 



      Termination to you. No purported termination of employment of you by the
Company shall be effective without a Notice of Termination having been given.  
  b)   Good Reason Notice by You. Any purported termination of employment by you
for Good Reason shall be communicated by a Notice of Termination to the Company.
Your termination of employment will not be for Good Reason unless (i) you give
the Company written notice of the event or circumstance which you claim is the
basis for Good Reason within six (6) months of such event or circumstance first
occurring and (ii) the Company is given thirty (30) days from its receipt of
such notice within which to cure or resolve the event or circumstance so
noticed. If the circumstance is cured or resolved within said thirty (30) days,
your termination of employment will not be for Good Reason.

21. Definitions. The following terms, and terms derived from the following
terms, shall have the following meanings when used in these Terms and Conditions
and the attached Agreement with initial capital letters unless, in the context,
it would be unreasonable to do so.

  a)   Cause shall mean:

  i)   your continued failure to perform your duties with the Company (other
than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to you
by the Board or an officer of the Company which specifically identifies the
manner in which the Board or the officer believes that you have not
substantially performed your duties;     ii)   the conviction of, or plea of
guilty or nolo contendere to, a felony or the willful engaging by you in conduct
which is materially and demonstrably injurious to the Company;     iii)   your
commission of a material act or material acts of personal dishonesty intended to
result in your substantial personal enrichment at the expense of the Company; or
    iv)   your material violation of Company policies relating to Code of
Business Conduct, Equal Employment Opportunities and Harassment or Workplace
Violence;

      provided, however, that in no event shall Cause exist by virtue of any
action taken by you (A) in compliance with express written directions of the
Board, the Company’s Chief Executive Officer or the officer to whom you report,
or (B) in reliance upon the express written consent of the Company’s counsel.  
      In each case above, for a termination of employment to be for Cause, you
must be provided with a Notice of Termination (as described in Section 20(a))
within six (6) months after the Company has actual knowledge of the act or
omission constituting Cause. Whether a termination of employment is for Cause as
provided above will be determined by the Company in its sole discretion based on
all the facts and circumstances.

  b)   Change in Control shall be deemed to have occurred upon any of the
following events:

  i)   the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty percent
(20%) or more of either (A) the then outstanding shares of Common Stock or
(B) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors; provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control: (A) any acquisition directly from the
Company or (B) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company;     ii)   the consummation of any merger or other business combination
of the Company, sale or lease of all or substantially all of the Company’s
assets or combination of the foregoing transactions (the “Transactions”) other
than a Transaction immediately following which the

 



--------------------------------------------------------------------------------



 



      stockholders of the Company and any trustee or fiduciary of any Company
employee benefit plan immediately prior to the Transaction own at least sixty
percent (60%) of the voting power, directly or indirectly, of (A) the surviving
corporation in any such merger or other business combination; (B) the purchaser
or lessee of the Company’s assets or (C) both the surviving corporation and the
purchaser or lessee in the event of any combination of Transactions;     iii)  
within any 24-month period, the persons who were directors immediately before
the beginning of such period (the “Incumbent Directors”) shall cease (for any
reason other than death) to constitute at least a majority of the Board or the
board of directors of a successor to the Company. For this purpose, any director
who was not a director at the beginning of such period shall be deemed to be an
Incumbent Director if such director was elected to the Board by, or on the
recommendation of or with the approval of, at least three-fourths of the
directors who then qualified as Incumbent Directors (so long as such director
was not nominated by a person who has expressed an intent to effect a Change in
Control or engage in a proxy or other control contest); or     iv)   such other
event or transaction as the Board shall determine constitutes a Change in
Control.

  c)   CIC Date shall mean the date on which a Change in Control occurs.     d)
  Good Reason shall mean any one or more of the following events occurring
during the two-year period following the CIC Date:

  i)   your annual base salary is reduced below the higher of (A) the amount in
effect on the CIC Date, or (B) the highest amount in effect at any time
thereafter;     ii)   your Target Bonus is reduced below the Target Bonus as it
existed before the CIC Date;     iii)   your duties and responsibilities or the
program of incentive compensation (including without limitation long term
incentive plans and equity incentive programs), vacation, fringe benefits,
perquisites, retirement and general insurance benefits offered to your are
materially and adversely diminished in comparison to the duties and
responsibilities or the program of such benefits enjoyed by you on the CIC Date;
    iv)   you are required to be based at a location more than forty-five
(45) miles from the location where you were based and performed services on the
CIC Date or your business travel obligations are significantly increased over
those in effect immediately prior to the CIC Date;

      provided, however, that any diminution of duties or responsibilities that
occurs solely as a result of the fact that the Company ceases to be a public
company shall not, in and of itself, constitute Good Reason.

  e)   Notice of Termination shall mean a written notice which shall indicate
the specific provision in these Terms and Conditions relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for your termination of employment under the provisions so indicated.    
f)   Target Bonus shall mean the target amount of bonus established under the
annual bonus plan for you for the year in which the termination of employment
occurs. When the context requires, it shall also mean the target amount of bonus
established for any earlier or later year.

Original Approval:

 